Exhibit 10.01

SUBLEASE

                    THIS SUBLEASE AGREEMENT (as the same may be amended or
otherwise modified from time to time, this “Sublease”) is made as of July 15,
2002 by and between IGN ENTERTAINMENT, INC. f/k/a SNOWBALL.COM, INC., a Delaware
corporation (“Sublandlord”), and INT MEDIA GROUP, INC., a Delaware corporation
(“Subtenant”).

WITNESSETH:

                    WHEREAS, by Lease dated March 1, 2000 between 475 PARK
AVENUE SO. CO. (“Prime Landlord”), as landlord, and Sublandlord, as tenant (as
the same may be further amended or otherwise modified from time to time, is
hereinafter referred to as the “Prime Lease”), Sublandlord leased certain
premises from Prime Landlord consisting of the entire 4th Floor (the “Premises”)
in the building commonly known as and located at 475 Park Avenue South, New
York, New York (the “Building”); and

                    WHEREAS, Sublandlord desires to sublease to Subtenant the
Premises (consisting of the entire 4th floor of the Building) and Subtenant
desires to sublease the Premises from Sublandlord, which Premises Sublandlord
and Subtenant agree contains 16,000 rentable square feet and is more
particularly shown on the floor plan attached hereto as EXHIBIT A.

                    NOW, THEREFORE, upon and subject to the terms and conditions
of this Sublease, and in consideration of the premises and the mutual agreements
hereinafter set forth, Sublandlord and Subtenant, for themselves, their heirs,
executors, legal representatives, successors and assigns, hereby covenant and
agree as follows.

ARTICLE I.
TERM

                    1.          Premises; Sublease Term.  Sublandlord hereby
subleases to Subtenant and Subtenant hereby subleases from Sublandlord the
Premises, on the terms and conditions hereinafter set forth.  The term of this
Sublease (the “Term”) shall commence on the date (the “Commencement Date”) which
is the later to occur of (i) August 1, 2002, or (ii) the date on which the Prime
Landlord consents to this Sublease as provided in Article XI below, in either
case, provided that Subtenant is given occupancy of the Premises, and shall
expire at 11:59 p.m. on the earlier of (i) the second (2nd) anniversary of the
date that is the last day of the calendar month in which the Commencement Date
occurs (the “Expiration Date”), or (ii) such earlier date upon which the Prime
Lease may expire or be terminated as provided in the Prime Lease or upon which
the Term hereof may expire or be terminated as provided in this Sublease.  Upon
obtaining the consent of the Prime Landlord to this Sublease, Sublandlord and
Subtenant shall execute a Commencement Date Letter in the form annexed hereto as
EXHIBIT B acknowledging the Commencement Date of this Sublease.

                    2.          Early Termination Option and Sublandlord
Employees.  Provided Subtenant is not in default hereunder, Subtenant shall have
the option to terminate this Sublease



--------------------------------------------------------------------------------


on September 30, 2002 by giving Sublandlord prior written notice on or before
September 30, 2002 (time being of the essence) (the “Termination Notice”).  In
the event of such early termination, Subtenant shall, together with the
Termination Notice, deliver to Sublandlord an early termination fee equal to One
Hundred Thirty Six Thousand and XX/100 ($136,000.00) Dollars.

                    3.          Renewal Option.  Provided Subtenant is not in
default hereunder, Subtenant shall have the option to renew this Sublease for an
additional twelve (12) months following the expiration of the Term (the “Renewal
Term”) by giving Sublandlord three (3) months prior written notice (time being
of the essence).  In the event Subtenant exercises its option to renew this
Sublease, such Renewal Term shall be governed by the terms and conditions of
this Sublease, including without limitation, the Base Rent.

ARTICLE II.
RENT AND ADDITIONAL RENT

                    1.          Base Rent.  Subtenant shall pay to Sublandlord,
without notice or demand, and without set-off, deduction, abatement or offset,
the base rent (hereinafter referred to as “Base Rent”), in the annual amounts
(as set forth below) payable in equal monthly installments (as set forth below)
in advance on the first day of each and every calendar month (or portion
thereof), commencing on the Commencement Date and throughout the Term, prorated
for any partial month based upon the actual number of days in such month. 
Notwithstanding the foregoing, provided Subtenant is not in default under this
Sublease, and provided further that Subtenant has not exercised its option to
terminate this Sublease pursuant to Section 2 of Article I above, the payment of
Base Rent for the fourth (4th) and twelfth (12th) full months of the Term shall
be abated.

PERIOD

 

RATE/SQ. FT.

 

ANNUAL RENT

 

MONTHLY RENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Commencement Date – 7/31/03

 

$

34.00

 

$

544,000.00

 

$

45,333.33

 

8/1/03 – 7/31/04

 

$

34.53

 

$

552,480.00

 

$

46,040.00

 

Extension Term (if exercised) 8/1/04 – 7/31/05

 

$

35.11

 

$

561,760.00

 

$

46,813.33

 

                    2.          Additional Rent.

                                 (a)   Intentionally deleted.

                                 (b)   Subtenant acknowledges that the Base Rent
includes charges for electricity based on the Rent Inclusion Factor more
particularly described in the Prime Lease.  Electricity consumed by Subtenant
shall be determined and paid in all respects in accordance with the provisions
of Article 23 of the Prime Lease (as incorporated herein).  Sublandlord states
that the charges for electricity based on the Rent Inclusion Factor were
approximately $4,900.00 per month.

2



--------------------------------------------------------------------------------


                                (c)    “Subtenant Surcharges” shall mean any and
all amounts (other than “minimum rent” payable pursuant to the Prime Lease and
other than the “Wage Rate escalation” and the “real estate taxes escalation”
payable pursuant to the Prime Lease) which, by the terms of the Prime Lease,
become due and payable by Sublandlord to Prime Landlord during the Term
hereunder as additional rent thereunder or otherwise and which would not have
been due and payable but for the acts, requests for services and/or failure to
act of Subtenant, its agents, officers, contractors, invitees, employees or
visitors under this Sublease or in any way relating to the Premises including,
but not limited to (i) any increase in insurance premiums as may be stated in
the Prime Lease attributable to Subtenant’s use of or acts or omissions in the
Premises; (ii) any fee imposed by Sublandlord or Prime Landlord for the review
of Subtenant’s plans and specifications for the Premises; (iii) any fees for any
special or after hours services provided to Subtenant or in connection with
Subtenant’s use of the Premises; (iv) the cost of any additional services
provided to the Premises, or arising from Subtenant’s use and occupancy of the
Premises; (v) the cost of any additional charges for electric energy that
Sublandlord is required to pay to Prime Landlord pursuant to the provisions of
Article 23 of the Prime Lease based on Subtenant’s increased usage of
electricity above current levels; or (vi) any other sums which shall be payable
to Prime Landlord pursuant to the Prime Lease with respect to the Premises or
any part thereof.

                    3.          Advance Rent.  Upon Subtenant’s execution and
delivery of this Sublease for Sublandlord’s execution, Subtenant shall tender
payment of $45,333.33 as the first full monthly installment of Base Rent due
under this Sublease.  If the Commencement Date falls on a day other than the
first (1st) day of a calendar month, Base Rent for the second month shall be
prorated based upon the actual number of days in the first partial month.

                    4.           Reconciliation.

                                 (a)    Within a reasonable time after receipt
by Sublandlord of any statement or written demand from Prime Landlord which
includes demand for payment of any amounts payable hereunder as Subtenant
Surcharges or other amounts payable by Subtenant hereunder other than Base Rent
(“Additional Rent”), Sublandlord shall deliver to Subtenant a copy of such
statement or demand.  Subtenant shall pay to Sublandlord the amount of such
Additional Rent within twenty (20) business days after Subtenant’s receipt of
such statement or demand, but in no event shall Subtenant be obligated to make
such payment more than thirty (30) days before such payment is due under the
Prime Lease; provided, however, that in any instance in which Subtenant shall
receive any such statement or demand directly from Prime Landlord, Subtenant may
pay the amount of the same directly to Prime Landlord.  Sublandlord agrees that
if Subtenant pays the amount due directly to Prime Landlord, in accordance with
the preceding sentence, any obligation of Subtenant to pay the same to
Sublandlord shall be satisfied by the payment to Prime Landlord.

                                 (b)    Payments shall be made pursuant to this
Section 4 notwithstanding the fact that the statement to be provided by
Sublandlord is furnished to Subtenant after the expiration of the Term of this
Sublease and notwithstanding the fact that by its terms this Sublease shall have
expired or have been cancelled or terminated, provided however, Subtenant shall
not be responsible to pay any such amounts that are invoiced to Subtenant or
Sublandlord

3



--------------------------------------------------------------------------------


(which would otherwise be payable by Subtenant hereunder) to the extent that
such invoices are received later than the one (1) year anniversary of the
expiration or termination date. 

                                 (c)    Within a reasonable time after the
receipt by Sublandlord from Prime Landlord of any statement of insurance
premiums or electricity or other utility expenses, Sublandlord will furnish
Subtenant with a copy of such statement and copies of any additional related
material received by Sublandlord from Prime Landlord in connection therewith. 

                                 (d)    If Sublandlord shall receive from Prime
Landlord any refund of any amounts in respect of which Subtenant shall have paid
Additional Rent to Sublandlord or Prime Landlord under the provisions of this
Article, Sublandlord shall retain out of such refund the reasonable costs and
expenses, if any, of obtaining such refund, including but not limited to
reasonable attorneys’ fees and disbursements, and shall then pay to Subtenant,
within ten (10) days after receipt of such refund by Sublandlord, the portion of
the remainder of such refund which is equitably attributable to amounts paid by
Subtenant as Additional Rent hereunder.

                                 (e)    All Additional Rent including
Subtenant’s Surcharges and all reasonable costs, charges and expenses which
Subtenant assumes, agrees or is obligated to pay to Sublandlord pursuant to this
Sublease shall be deemed to be additional rent, and in the event of non-payment,
Sublandlord shall have all the rights and remedies with respect thereto as are
herein provided for in case of nonpayment of the Base Rent reserved hereunder.

                    5.          Late Charge.  If Subtenant fails to pay in full
when due any installment of Base Rent, Additional Rent or any other amount and
such failure continues for twenty (20) days after the applicable due date and
written notice is given to Subtenant, then, in addition to the amount due,
Subtenant shall, on demand, pay interest thereon from the due date until the
date paid at the rate of one and one-half percent (1-1/2%) per month on the sum
due.

                    6.          Payment.   Base Rent, Additional Rent, Subtenant
Surcharges and all other sums payable to Sublandlord under this Sublease
(sometimes herein referred to, collectively, as “Rent”), shall be paid to
Sublandlord in lawful money of the United States of America (x) by good check,
subject to collection, to the following address:

 

IGN Entertainment, Inc.

 

3240 Bayshore Boulevard

 

Brisbane, CA 94005

 

Attention: Accounts Receivable

or (y) by federal wire transfer in accordance with Sublandlord’s wiring
instructions to be furnished to Subtenant upon Subtenant’s request therefor, or
to such other party or address as Sublandlord may designate by notice to
Subtenant.  Sublandlord’s acceptance of late Rent payments shall not excuse such
delay nor any future delays in payment nor constitute a waiver of rights,
notwithstanding any endorsement or restriction that Subtenant may include with
such payment.  If Subtenant shall default in the timely payment of its monetary
obligations under this Sublease by reason of a check being returned for
insufficient funds or similar default, then, upon notice from Sublandlord,
Sublandlord shall have the right to require that Subtenant thereafter make all
payments by certified check or wire transfer.  Any payments to be made pursuant
to this

4



--------------------------------------------------------------------------------


Article shall be made notwithstanding the fact that the statement to be provided
by Sublandlord is furnished to Subtenant after the expiration of the Term of
this Sublease and notwithstanding the fact that by its terms this Sublease shall
have expired or have been cancelled or terminated provided however, Subtenant
shall not be responsible to pay any such amounts that are invoiced to Subtenant
or Sublandlord (which would otherwise be payable by Subtenant hereunder) to the
extent that such invoices are received later than the one (1) year anniversary
of the expiration or termination date.

                    7.          Tax on Subtenant’s Personal
Property.   Subtenant shall pay directly to the taxing authority all tax due on
Subtenant’s equipment or personal property, if such tax is billed separately by
the taxing authority, or shall, on demand, reimburse Sublandlord for such tax,
if Sublandlord is billed for such tax.

                    8.          Survival.   Subject to the terms of this Article
II, the provisions of this Article shall survive the expiration or any earlier
cancellation or termination of this Sublease.

ARTICLE III.
ACCESS, SERVICES, MAINTENANCE, REPAIRS

                    1.          Interruptions.   Sublandlord shall not be liable
for any damage or loss, directly or indirectly resulting from, nor shall the
Rent herein reserved be abated (except as provided in Article IX hereof) or a
constructive or other eviction be deemed to have occurred by reason of (x) any
installation, use or interruption of use of any equipment in connection with the
furnishing or supplying of any services or (y) any failure or delay in
furnishing any services when such failure or delay is caused by accident or
breakdown, or by the making of repairs or improvements required by governmental
restrictions or by voluntary compliance with governmental guidelines.  Neither
Sublandlord, nor its employees or agents shall be liable to Subtenant for any
damage, injury, loss or claim (including claims for the interruption of or loss
to Subtenant’s business) based on or arising out of any cause whatsoever
including, without limitation, the following: repair to any portion of the
Premises; interruption in the use of the Premises or any equipment therein; any
accident or damage resulting from any use or operation (whether by Sublandlord,
Subtenant or any other person or entity) of elevators or heating, cooling,
electrical, sewage or plumbing equipment or apparatus; termination of the Term
by reason of damage to or condemnation of the Premises; fire, robbery, theft,
vandalism, mysterious disappearance or any other casualty; actions of any other
tenant of the Building or of any other person or entity; failure or inability to
furnish any service or utility; and leakage in any part of the Premises from
water, rain, ice or snow that may leak into, or flow from, any part of the
Premises, or from drains, pipes or plumbing fixtures in the Premises.  Without
limitation of the foregoing, under no circumstances shall Sublandlord be liable
to Subtenant for consequential damages arising under or in connection with this
Sublease or Subtenant’s use of the Premises.  Any property placed by Subtenant
or its employees, agents, contractors, guests or invitees in or about the
Premises shall be at the sole risk of Subtenant, and Sublandlord shall not in
any manner be responsible therefor.  If any employee of Sublandlord receives any
package or article delivered for Subtenant, then such employee shall be acting
as Subtenant’s agent for such purpose and not as Sublandlord’s agent.  Nothing
contained in this paragraph shall be deemed to limit Sublandlord’s obligations
under Section 2(e) or 3 of Article VI hereof.

5



--------------------------------------------------------------------------------


                    2.          Prime Landlord Actions.  Subtenant acknowledges
and agrees that Sublandlord shall not be responsible for a breach of any of the
representations and warranties of the Prime Landlord under the Prime Lease, nor
shall Sublandlord be responsible or liable in any manner for making any repairs
or otherwise complying with any of Prime Landlord’s obligations or providing any
of the services and/or utilities required to be provided by Prime Landlord under
the Prime Lease; provided, however, that nothing contained in this paragraph
shall be deemed to limit Sublandlord’s obligations under Sections 2(e) or 3 of
Article VI hereof.  Subtenant agrees to look solely to Prime Landlord for the
breach of such representations and warranties or the making of such repairs,
complying with such obligations or providing any such services and/or utilities.

ARTICLE IV.
SUBLEASED PREMISES

                    1.          Condition of Premises.  Subtenant acknowledges
that it has inspected the Premises and accepts possession thereof broom clean
and free of Sublandlord’s personal property (other than the FFE (as defined
herein)) and otherwise strictly in its “AS IS” condition as of the Commencement
Date.  SUBLANDLORD EXPRESSLY DISCLAIMS ALL WARRANTIES, REPRESENTATIONS, OR
COVENANTS, EXPRESS OR IMPLIED, REGARDING THE CONDITION OF THE PREMISES OR THEIR
SUITABILITY FOR SUBTENANT’S USE.  IN MAKING AND EXECUTING THIS SUBLEASE,
SUBTENANT HAS NEITHER RELIED UPON NOR BEEN INDUCED BY ANY STATEMENT OR
REPRESENTATION BY SUBLANDLORD, ANY BROKER OR AGENT, OR OTHERWISE.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SUBLANDLORD SHALL NOT BE OBLIGATED TO
MAKE, ARRANGE FOR, OR EFFECT ANY ALTERATIONS, REPAIRS OR IMPROVEMENTS TO THE
PREMISES. 

                    2.          No Alterations without Consent.

                                 (a)    Subtenant shall make no alterations or
improvements to the Premises without first receiving Sublandlord’s prior written
consent in each instance, which consent shall be deemed given if Prime Landlord
consents in writing to the proposed alterations or improvements (or if Prime
Landlord is not required to consent to such alterations or improvements), and
same shall be subject to Subtenant’s compliance with the applicable provisions
of the Prime Lease.  Sublandlord shall not be in violation of this Section if
Sublandlord withholds its consent because Prime Landlord withholds its consent
(reasonably or unreasonably) for any reason, whether or not it is entitled to
under the Prime Lease.  Except as otherwise set forth in this Section 2, all
alterations and improvements shall be made subject to and in accordance with
Article 5 of the Prime Lease (as incorporated herein), provided, however,
Subtenant shall only be required to restore those alterations and improvements,
on or prior to expiration of the Term, as to which Sublandlord or Prime
Landlord, as the case may be, shall have advised Subtenant of a restoration
requirement at the time Sublandlord approved of same.

                                 (b)    Subtenant shall indemnify and hold
Sublandlord harmless from any and all loss, cost, damage, liability or expense
(including reasonable attorneys’ fees) arising out of any alterations by
Subtenant and, without limiting the generality of the foregoing, Subtenant

6



--------------------------------------------------------------------------------


shall cause Prime Landlord and Sublandlord to be named as an additional insured
on all liability insurance maintained by Subtenant or its contractors with
respect thereto.

                                 (c)    Sublandlord shall cooperate at no cost
to Sublandlord with Subtenant’s efforts to obtain Prime Landlord’s consent,
approval or other action under the Prime Lease relative to any alterations made
or proposed to be made by Subtenant, but Sublandlord shall not be liable for any
failure of the Prime Landlord to grant any such consent or approval or to take
such other action; provided, however, that nothing contained in this paragraph
shall be deemed to limit Sublandlord’s obligations under Sections 2(e) or 3 of
Article VI hereof.

                    3.          Surrender and Restoration; Holding Over.

                                 (a)   Upon the expiration or earlier
termination of the Term, Subtenant shall, at its sole cost and expense (i)
quietly surrender the Premises without notice, (ii) deliver all keys to the
Premises to Sublandlord, (iii) subject to Section 2(a) of this Article IV,
return the Premises in the same order and condition as delivered at the time of
Subtenant’s occupancy, ordinary wear and tear excepted, (iv) remove from the
Premises all such leasehold improvements installed by Subtenant and designated
for removal by Prime Landlord at the time Sublandlord consented thereto, (v)
remove from the Premises all of Subtenant’s furniture, fixtures, signs and
equipment and personal property, and (vi) repair all damage caused by any such
removal described in (iv) and (v) above. 

                                 (b)   If Subtenant vacates the Premises without
complying with the requirements set forth in this Section, then Sublandlord (in
addition to any other rights and remedies which may be available to it) may
remove such items and make such repairs, and charge Subtenant for all reasonable
costs incurred, plus ten percent (10%) thereof for Sublandlord’s administrative
cost, all of which shall be due and payable to Sublandlord on demand.  Should
any of Subtenant’s leasehold improvements and other property remain on the
Premises after expiration or termination of the Term, such property shall be
deemed abandoned and Sublandlord may dispose of it at Subtenant’s expense to the
extent same was required to be removed by Subtenant hereunder and, in any event,
without any liability whatsoever with respect thereto.  Subtenant’s obligations
described in this Section  shall survive the expiration date or earlier
termination of the Term.

                                 (c)    Subtenant acknowledges that it is
extremely important for Subtenant to surrender possession of the Premises when
and as required by this Sublease, so that Sublandlord may comply with its
obligations under the Prime Lease.  If Subtenant fails to surrender the Premises
at the expiration or earlier termination of the Term, then, in addition to any
amounts due to Prime Landlord by Sublandlord pursuant to the terms of Article 28
of the Prime Lease by reason of Subtenant’s failure to surrender the Premises,
Subtenant shall pay to Sublandlord immediately upon demand, an amount equal to
one hundred fifty percent (150%) of the Base Rent and, in addition, to continue
to pay any Additional Rent due (calculated on a daily basis) for each day after
the expiration or termination of the Term that Subtenant has failed to
completely surrender possession of the Premises as required by this Sublease. 
Sublandlord’s acceptance of such amount shall not prohibit or restrict
Sublandlord’s other rights and remedies, including Sublandlord’s right to evict
Subtenant and to recover damages. 

7



--------------------------------------------------------------------------------


                    4.          Regarding the Prime Lease.  Sublandlord
represents that a true and complete copy of the Prime Lease as of the date
hereof, except as to certain intentionally omitted provisions, which provisions
are expressly made inapplicable to Subtenant and the Premises, is annexed hereto
as EXHIBIT C.  Sublandlord represents to Subtenant that, as of the date hereof,
(i) the Prime Lease is unmodified and is in full force and effect, (ii) all
“minimum rent” and “real estate taxes escalations” and “Wage Rate escalations”
(as such terms are used in the Prime Lease) billed to date and payable by
Sublandlord, as tenant under the Prime Lease, has been paid, (iii) to
Sublandlord’s actual knowledge, neither Prime Landlord nor Sublandlord is in
material default under the Prime Lease, (iv) to Sublandlord’s actual knowledge,
no act or omission of Sublandlord has occurred that would entitle the Prime
Landlord to terminate the Prime Lease, and (v) the Prime Lease evidences the
entire written agreement between Sublandlord and Prime Landlord with respect to
the Premises.  Subtenant acknowledges having reviewed the Prime Lease (as so
redacted), and by its execution of this Sublease acknowledges receipt and
approval of same.

ARTICLE V.
USE; COMPLIANCE WITH LAWS AND RULES AND REGULATIONS

                    1.          Use.  Subtenant may use the Premises for
general, executive and administrative office use only and in no event for any
use prohibited or restricted by the Prime Lease or by law.  Subtenant shall not
commit or permit to be committed on the Premises any act or omission prohibited
by the Prime Lease.

                    2.          Compliance with Laws, and Rules and
Regulations.  Subtenant shall, at its sole cost and expense, from and after the
Commencement Date, to the extent required under the Prime Lease, comply with,
and cause the Premises to comply with, all laws, regulations and ordinances
applicable to the Premises and to Subtenant’s use and occupancy thereof,
provided, however, that in no event shall Subtenant be required to make any
capital improvements to the Premises necessitated by any law, regulation,
ordinance or other legal requirement, unless such capital improvement is
necessitated or caused by the Subtenant’s use or manner of use of the Premises,
other than the uses expressly permitted hereunder.  Subtenant shall also comply
with all rules and regulations stated in the Prime Lease to the extent
applicable to the Premises.

ARTICLE VI.
INCORPORATION OF PRIME LEASE

                    1.           Incorporation.

                                 (a)   Subject to the provisions of
subparagraphs (b) and (c) below, all of the covenants, agreements, terms,
provisions and conditions of the Prime Lease are incorporated herein as if set
forth at length herein, except those which by their nature or purport are
inapplicable or inappropriate to the subleasing of the Premises pursuant to this
Sublease or are inconsistent with or modified by any of the terms, covenants or
conditions of this Sublease, in which case the terms of this Sublease shall
prevail.

                                 (b)    Notwithstanding the generality of the
preceding clause (a), it is agreed as follows: for the purposes of the
incorporation of the terms and provisions of the Prime Lease

8



--------------------------------------------------------------------------------


herein, the term “Tenant” in the Prime Lease shall mean and refer to the
Subtenant hereunder, the term “Landlord” in the Prime Lease shall mean and refer
to Sublandlord hereunder (except with respect to any obligation on the part of
“Landlord” as used in the Prime Lease to (i) provide utilities or services of
any kind whatsoever to the Premises, (ii) maintain and repair the Building and
the structural, mechanical or building systems therein, or (iii) rebuild or
replace the Building in the event of a fire, casualty or condemnation, as to
which, the term “Landlord” as used in the Prime Lease shall mean and refer to
the Prime Landlord); the term the “Demised Premises” in the Prime Lease shall
mean and refer to the Premises hereunder; the term “minimum rent” or words of
similar import in the Prime Lease shall mean and refer to the Base Rent
hereunder; the term “Lease” or “lease” or words of similar import in the Prime
Lease shall mean and refer to this Sublease; and the terms “alterations,
additions or improvements” or words of similar import in the Prime Lease shall
mean any alterations, installations, additions and improvements, made pursuant
to and in compliance with this Sublease.

                                 (c)   The following Articles, Sections,
Exhibits, provisions and documents of the Prime Lease shall not be part of this
Sublease and are not incorporated herein:

 

(i)

Sections 2.02, 2.04, 3.01(a), 3.02, 3.03, 3.04, 25.03 and 25.04;

 

 

 

 

(ii)

Articles 22, 24, 26, 31, 37, 38, 39, 40 and 41; and

 

 

 

 

(iii)

the fourth (4th), fifth (5th), sixth (6th) and seventh (7th) sentences of
Section 25.01.

                                 (d)    Subtenant agrees that, with respect to
those provisions of the Prime Lease that have been incorporated in this
Sublease, any rights, powers or privileges of Sublandlord which are or by their
nature would be exercisable with respect to Subtenant, the Premises, the conduct
or manner of conduct of Subtenant’s activities therein, work to be performed
therein or any other matter or thing relating thereto may also be exercised
directly by Prime Landlord with respect to Subtenant and/or the Premises, unless
Sublandlord expressly revokes such authority in a writing to Subtenant;
provided, however, that in no instance shall Prime Landlord have the right to
waive any default of Subtenant under this Sublease or to amend, modify, cancel,
terminate or accept a surrender of this Sublease.

                                 (e)   Except as otherwise specifically provided
herein, all time limits provided in the provisions of the Prime Lease
incorporated herein for the giving of notice, the making of demands, the
performance of any act, condition or covenant, or the exercise of any right,
remedy, or option, are amended for the purposes of this Sublease by lengthening
or shortening the same in each instance by five (5) days, as appropriate, so
that notices may be given, demands made, any act, condition or covenant
performed, or any right, remedy or option hereunder exercised by Sublandlord or
Subtenant, as the case may be, within the time limit relating thereto contained
in the Prime Lease.  If the Prime Lease allows less than five (5) days for
Sublandlord to perform any act, or to undertake to perform such act, or to
correct a failure relating to the Premises or this Sublease, then Subtenant
shall nevertheless be allowed three (3) days to perform such act, undertake
and/or to correct such failure. 

9



--------------------------------------------------------------------------------


                    2.          Subordination to Prime Lease.

                                 (a)    Subtenant acknowledges and agrees that
this Sublease and the estate hereby granted are subject and subordinate to all
of the terms, covenants, provisions, conditions and agreements contained in the
Prime Lease and to all leases, mortgages, encumbrances and other agreements
and/or matter to which the Prime Lease is now or may hereafter become subject
and subordinate.  This clause shall be self-operative and no further instrument
of subordination shall be required.  Subtenant shall, however, execute any
certificates confirming such subordination which Sublandlord or Prime Landlord
may request no later than five (5) business days after receipt of such request. 
Subtenant also agrees that this Sublease shall be subject and subordinate to the
Prime Lease; provided, however, that no amendment or modification of the Prime
Lease hereafter entered into shall either materially increase the obligations of
Subtenant hereunder or materially adversely affect Subtenant’s rights, powers or
privileges hereunder.

                                 (b)    Subtenant covenants and agrees (i) to
perform and to observe all of the terms, covenants, provisions, conditions and
agreements of the Prime Lease (including any and all rules and regulations
enacted under and pursuant to the Prime Lease which shall be in effect from time
to time during the term of this Sublease) on Sublandlord’s part to be performed
and observed to the extent the same have been incorporated herein and are
applicable to Subtenant or to the Premises, but nothing herein shall require the
payment by Subtenant of “minimum rent” payable by Sublandlord pursuant to the
Prime Lease, (ii) that Subtenant will not do or cause to be done or suffer or
permit any act or thing to be done which would or might cause the Prime Lease or
the rights of Sublandlord as tenant thereunder to be cancelled, terminated or
forfeited or which would make Sublandlord liable for any increase of the
additional rent payable by Sublandlord pursuant to the Prime Lease, unless
Subtenant, on demand, reimburses Sublandlord for any such additional rent
increases as provided in this Sublease, or for any damages, claims or penalties;
and (iii) to indemnify and hold harmless Sublandlord of, from and against any
and all liabilities, losses, damages, suits, penalties, claims and demands of
every kind or nature (including, without limitation, reasonable attorneys’ fees
and disbursements and expenses of defense and of enforcing this indemnity)
arising by reason of Subtenant’s failure to comply with the foregoing or arising
from the use, occupancy or manner of use and/or occupancy of the Premises by
Subtenant (except to the extent that such use is expressly permitted hereunder),
its assignees or sub-subtenants, or their respective employees, agents,
servants, contracts, visitors or licensees or from any business conducted
therein, or from any work or thing whatsoever or any condition created by or any
other act or omission of Subtenant, its assignees or sub-subtenants, or their
respective employees, agents, servants, contracts, visitors or licensees, in or
about the Premises or any other part of the Building.

                                 (c)   In the event of any default on the part
of Subtenant under any of the terms, covenants, conditions, provisions or
agreements of the Prime Lease which have been incorporated herein or of this
Sublease, in either case, beyond any applicable notice and grace period,
Sublandlord shall have all rights and remedies at law or in equity against
Subtenant, including, but not limited to, such rights and remedies as are
available to Sublandlord against Subtenant under the provisions of the Prime
Lease, as incorporated herein.

                                 (d)   Upon the expiration or termination of the
Prime Lease, this Sublease shall automatically expire and terminate.  If the
Prime Lease terminates as a result of a default or breach by Subtenant under
this Sublease, then Subtenant shall be liable to and indemnify

10



--------------------------------------------------------------------------------


Sublandlord from the damage suffered as a result of such termination, provided
that the foregoing indemnity shall be limited to actual damages and not
consequential damages.  Sublandlord shall be permitted to agree with Prime
Landlord to terminate the Prime Lease without liability to Subtenant provided
Prime Landlord is prepared to enter into a direct lease with Subtenant on the
same terms and conditions as are contained in the Prime Lease and at the rental
rate and with the expiration date and extension option provided in this
Sublease.  Notwithstanding the foregoing, if the Prime Lease gives Sublandlord
any right to terminate the Prime Lease in the event of the partial or total
damage, destruction, or condemnation of the Premises or the Building or project
of which the Premises are a part or otherwise, the exercise of such right by
Sublandlord shall not constitute a default or breach hereunder, and Subtenant
agrees that Sublandlord shall be free to exercise any such right(s) as may be
available to Sublandlord without first obtaining any approval from, or
consulting with, Subtenant.  Sublandlord shall indemnify and hold Subtenant
harmless from and against all claims, liabilities, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which shall arise directly (i.e., actual damages and not consequential damages)
from this Sublease having been cancelled or terminated without Subtenant’s prior
written consent, except (x) as set forth in Section 7(a) of Article XI hereof,
or (y) as expressly permitted in this Section 2(d), or (z) if Subtenant shall be
in default beyond any applicable notice and cure period under this Sublease or
if such cancellation or termination shall result from Subtenant’s default beyond
any applicable notice and cure period with respect to Subtenant’s performance of
Subtenant’s obligations under this Sublease, it being agreed that the foregoing
indemnity shall be limited to actual damages and not consequential damages.

                                 (e)   Subject to the next sentence, Sublandlord
shall not be required to dispute any determinations or other assertions or
claims of Prime Landlord regarding the obligations of Sublandlord under the
Prime Lease for which Subtenant is responsible under the terms of this
Sublease.  Notwithstanding anything to the contrary contained herein,
Sublandlord, at Subtenant’s sole cost and expense, agrees upon written request
from Subtenant to exercise commercially reasonable good faith efforts in
attempting to cause Prime Landlord to perform its obligations under the Prime
Lease for the benefit of Subtenant.  Subtenant shall promptly reimburse
Sublandlord for any and all costs which Sublandlord shall incur in expending
such efforts on behalf of Subtenant, and Subtenant does hereby indemnify and
agree to hold Sublandlord harmless from and against any and all claims,
liabilities, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Sublandlord in
expending such efforts, except to the extent caused by Sublandlord’s gross
negligence or willful misconduct.  Nothing in this Section 2(e) shall require
Sublandlord to commence a lawsuit or arbitration proceeding against Prime
Landlord.

                    3.          Default by Prime Landlord.  If Prime Landlord
shall default under any of the provisions of the Prime Lease, such default shall
not constitute a default by Sublandlord under this Sublease and Sublandlord
shall not be obligated to cure Prime Landlord’s default.  Except as otherwise
provided in Section 2(e) of this Article, Sublandlord shall have no obligation
to enforce any right or remedy under the Prime Lease for Subtenant’s benefit and
Sublandlord shall have no liability to Subtenant for any default under the Prime
Lease by Prime Landlord, even if such default causes an interruption of services
or utilities serving the Premises or terminates the term of the Prime Lease
before its scheduled expiration.  If, after written request from Subtenant
pursuant to the above Section 2(e), Sublandlord shall fail or refuse to use good

11



--------------------------------------------------------------------------------


faith efforts to take timely and appropriate action for the enforcement of
Sublandlord’s rights against Prime Landlord or, if Sublandlord has used such
commercially reasonable good faith efforts, but Prime Landlord has not performed
its obligations under the Prime Lease, Subtenant shall have the right, at
Subtenant’s sole cost and expense, to take any lawful action in its own name
and, for that purpose and only to such extent, all of the rights of Sublandlord
to enforce the obligations of Prime Landlord under the Prime Lease are hereby
conferred upon and are conditionally assigned to Subtenant and Subtenant hereby
is subrogated to such rights (including, without limitation, the benefit of any
recovery or relief); provided, however, if any such action or proceeding against
Prime Landlord in Subtenant’s name is barred by reason of lack of privity,
non-assignability or otherwise, then, at Subtenant’s option, Subtenant may take
such action or proceeding in Sublandlord’s name, and Sublandlord shall execute
all documents reasonably requested by Subtenant as necessary, to allow such
action or proceeding to proceed, provided further, however that (x) Subtenant
shall only have such rights if Subtenant shall not be in default beyond
applicable notice and grace periods under this Sublease and (y) Sublandlord
shall have the right to require Subtenant to discontinue such action if in the
reasonable opinion of Sublandlord such action may cause a cancellation,
forfeiture or termination of the Prime Lease or Sublandlord’s estate and rights
thereunder with respect to the Premises.  Subtenant shall indemnify and hold
Sublandlord harmless from and against any and all losses, costs, liability,
claims, damages, expenses (including, without limitation, attorneys’ fees),
penalties and fines to which Sublandlord may be exposed and which Sublandlord
may incur in connection with or arising out of the taking of any such action by
Subtenant.

                    4.          Quiet Enjoyment.  Sublandlord covenants with
Subtenant that upon Subtenant paying Base Rent, Additional Rent and observing
all of the terms and conditions under this Sublease on Subtenant’s part to be
performed, Subtenant shall peasably and quietly enjoy the Premises without
hinderance or molestation, subject to the terms of this Sublease.

                    5.          Survival.   The provisions of this Article shall
survive the expiration or sooner termination of this Sublease.

ARTICLE VII.
ASSIGNMENT AND SUBLETTING

                    1.          Restrictions.   Any consent of Sublandlord
required under Article 11 of the Prime Lease (as incorporated herein) to (i) a
proposed assignment of this Sublease, (ii) a further sublet of all or a portion
of the Premises, (iii) any other type of use, occupancy or license agreement or
(iv) any mortgage, security interest or other encumbrance with respect to this
Sublease, shall also require the consent of Prime Landlord to the extent
required under said Article 11 of the Prime Lease.

ARTICLE VIII.
INSURANCE

                    1.          Subtenant’s Insurance.  Supplementing the
insurance requirements of the Prime Lease, with which Subtenant covenants and
agrees to comply, all liability insurance shall name Sublandlord, Prime Landlord
(with respect to the Premises) and any mortgagee of whose identity Subtenant has
been informed as additional insureds.  All property insurance shall

12



--------------------------------------------------------------------------------


contain an endorsement that such insurance shall remain in full force and effect
notwithstanding that the insured may have waived its claims against any person
prior to the occurrence of a loss.  Sublandlord shall be the loss payee on
property insurance insuring Sublandlord’s property and the deductible amounts
thereof shall be subject to Sublandlord’s approval and shall be paid by
Subtenant promptly following any casualty to Sublandlord’s property.  Subtenant
shall deliver a certificate of insurance to Sublandlord on or before the
Commencement Date and at least annually thereafter, no less than thirty (30)
days prior to the earliest expiration date on such certificate.

                    2.          Waiver of Subrogation Provisions.  Each party
shall include in each of its insurance policies covering loss, damage or
destruction by fire or other casualty a waiver of the insurer’s right of
subrogation against the other party and Prime Landlord or, if such waiver should
be unobtainable or unenforceable, (a) an express agreement that such policy
shall not be invalidated if the insured waives before the casualty the right of
recovery against any party responsible for a casualty covered by such policies,
or (b) any other form of permission for the release of the other party and Prime
Landlord.  If such waiver, agreement or permission shall cease to be obtainable,
the other party and Prime Landlord shall be named as an additional insured in
the Comprehensive General Liability policy, provided, however, that Subtenant
shall at no time be named a loss payee under any of Sublandlord’s or Prime
Landlord’s insurance policies.  Notwithstanding the foregoing, any failure by
Subtenant as an additional insured promptly to endorse to the order of
Sublandlord or Prime Landlord, as the case may be, any instrument for the
payment of money under a policy of which Sublandlord or Prime Landlord, as the
case may be, is the owner or original or primary insured shall be a default
under this Sublease.

ARTICLE IX.
DAMAGE AND DESTRUCTION/EMINENT DOMAIN

                    1.          Damage and Destruction.  If the Premises are
damaged or destroyed, but the Prime Lease is not terminated, then this Sublease
shall continue, and Subtenant’s right to an abatement of the Base Rent due under
this Sublease and/or repairs to the Premises from Prime Landlord under the Prime
Lease shall be dependent upon whether Sublandlord receives, with respect to the
Premises, an abatement of Base Rent (as such term is defined in the Prime Lease)
or repairs under the Prime Lease.  To the extent that Sublandlord receives such
an abatement of Base Rent under the Prime Lease, such abatement of Base Rent
shall be passed on to Subtenant (which shall in no event exceed the amount of
Base Rent and Additional Rent Subtenant shall have paid or as shall be payable
under this Sublease, in each case, on a per square foot basis and applicable to
the area so damaged for such period), after retention by Sublandlord of the
actual out of pocket costs and expenses, if any, in obtaining such abatement. 
All other Base Rent, Additional Rent and other sums due under this Sublease
shall continue to be due and payable as provided under this Sublease, unaffected
by such damage or destruction or reduction in Base Rent.  If such damage or
destruction results from any act or omission of Subtenant, then Subtenant shall
indemnify against and hold Sublandlord harmless from all losses, costs and
expenses (including reasonable attorneys’ fees) incurred by Sublandlord as a
result thereof, such indemnification to operate whether or not Subtenant has
placed and maintained the insurance specified in this Article, and whether or
not proceeds from such insurance (such insurance having been placed and
maintained) actually are collectible from the insurance company.  Prime

13



--------------------------------------------------------------------------------


Landlord or Sublandlord may exercise any and all rights to terminate the Prime
Lease in the event of any damage or destruction, whether or not such damage or
destruction affects the Premises and without regard to the effect of such
termination on the Sublease.  If Prime Landlord or Sublandlord is required, or
elects, to rebuild or restore improvements, alterations, additions and the like
under the Prime Lease, then Prime Landlord or Sublandlord and its employees,
agents and contractors may have access to the Premises and may store materials
in or about the Premises as reasonably necessary for Prime Landlord or
Sublandlord to complete such rebuilding or repair, without the same constituting
a constructive eviction or giving Subtenant any right to terminate this Sublease
or offset or abate rent, except to the limited extent Base Rent may be reduced
under the conditions expressly set forth above.  Subtenant hereby waives all
rights to terminate this Sublease because of damage or destruction of the
Premises or any portion thereof.  Subtenant hereby waives all claims for damages
for injury, inconvenience, or interference with quiet enjoyment or Subtenant’s
business, or any other loss occasioned by Prime Landlord’s or Sublandlord’s work
or entry under any provision of this Sublease.

                    2.          Release.   Each party hereby releases the other
party from any claim (including a property damage claim for negligence) which it
might otherwise have against the releasee for any loss, cost or expense
resulting from damage to or destruction of its property resulting from fire or
other casualty (including rental value or business interruption) occurring
during the Term.

                    3.          Eminent Domain.  If the Prime Lease terminates
with respect to all or any part of the Premises as a result of all or any part
of the Premises being taken through the exercise of, or under threat of, power
of eminent domain, the Sublease shall terminate as to the part so taken
immediately prior to termination of the Prime Lease with respect to the same
part so taken.  Sublandlord may exercise any and all rights to terminate the
Prime Lease in the event of any taking, whether or not such taking affects the
Premises and without regard to the effect of such termination on this Sublease. 
Subtenant waives all claims to and assigns to Sublandlord all awards,
compensation, damages, income, rent and interest that would otherwise be payable
to Subtenant in connection with all such takings.  Further, Subtenant waives all
claims against Sublandlord or the entity exercising the power of eminent domain
for the value of the leasehold estate created by this Sublease or any unexpired
portion of the Term.  Subtenant may claim against the entity exercising the
power of eminent domain only for the value, if any, of improvements installed by
Subtenant in the Premises and Subtenant’s personal property (and not any of
Sublandlord’s property), if such improvements and personal property are so
taken, and for any moving expenses incurred by Subtenant, but only if such award
is compensable separate and apart from and does not diminish any other award to
Sublandlord or Prime Landlord.

ARTICLE X.
NOTICES

                    1.          Method and Form of Notices.  Notices, demands
and other communications between the parties shall be in writing and shall be
given or made by registered or certified mail, return receipt requested, postage
prepaid, or by personal delivery, or by nationally recognized overnight delivery
service, pre-paid, addressed as follows:

14



--------------------------------------------------------------------------------


                    If to Subtenant:

 

INT Media Group, Inc.
475 Park Avenue South – 4th Floor
New York, NY 10016
Attention:  President

 

 

 

and

 

 

 

INT Media Group, Inc.
23 Old Kings Highway South
Darien, CT 06820
Attention:  President

 

 

                    with a copy to:

 

 

 

Willkie Farr & Gallagher
787 Seventh Avenue
New York, NY 10019
Attn:  Richard K. DeScherer, Esq.

 

 

                    If to Sublandlord:

 

 

 

IGN Entertainment, Inc.
3240 Bayshore Boulevard
Brisbane, CA 94005
Attn:  Jim Tolonen, CFO/COO

 

 

 

and

 

 

 

IGN Entertainment, Inc.
475 Park Avenue South, 4th Floor
New York, NY 10016
Attention: Craig Abruzzo, Senior Counsel

 

 

                    with a copy to:

 

 

 

Scott Stone, P.C.
44 Church Street
White Plains, NY 10601
Attention: Scott Stone, Esq.

Such notices shall be deemed effective on the date of addressee’s receipt or
refusal, as the case may be, if given by personal delivery, or on the business
day after dispatching same, if given by a nationally recognized overnight
delivery service, or three (3) business days after mailing by registered or
certified mail.  Either party may change its notice address by giving notice of
such change to the other party as stated in this Article.  Subtenant agrees that
as and when it shall receive any notice or other communication from Prime
Landlord or any governmental entity regarding or in any way affecting
Sublandlord, or the Premises, Subtenant shall promptly

15



--------------------------------------------------------------------------------


forward a copy of such notice or other communication to Sublandlord in the
manner prescribed herein.

ARTICLE XI.
MISCELLANEOUS

                    1.          Brokers.    Subtenant and Sublandlord each
represent and warrant to the other that it has not employed or dealt with any
broker concerning this transaction other than Cushman & Wakefield, Inc. (Alex
Chudnoff and Steven Bauer) (collectively, “Broker”) with respect to the Premises
and/or this Sublease.  Sublandlord shall pay Broker a commission with respect to
this Sublease pursuant to a separate agreement.  Each party hereby agrees to
indemnify the other with respect to any costs or expenses incurred by the
indemnified party by reason of a breach of the foregoing representation by the
indemnifying party.  This paragraph shall survive any expiration or earlier
termination of this Sublease.

                    2.          Survival.    The parties agree to execute and
deliver, from time to time, as circumstances may require, any other instruments
necessary to effect the provisions of this Sublease.  All of Subtenant’s
obligations that accrue during the Term shall survive the expiration or earlier
termination of this Sublease, except as otherwise expressly provided herein.

                    3.          Entire Sublease.   This Sublease contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior understandings and agreements.  This Sublease cannot be
changed in any manner except by a written agreement signed by the parties
hereto.

                    4.          Governing Law.   If any provision of this
Sublease shall be determined to be invalid or unenforceable, the remainder of
this Sublease and the application of all such provisions shall be valid and
enforceable as permitted by law.  This Sublease shall be governed in all
respects by the laws of the State of New York without reference to the
conflict-of-laws or choice-of-laws provisions.

                    5.          Execution by Counterparts; Format.   This
Sublease may be executed in counterparts which shall be construed together as
one instrument.  Each exhibit attached hereto is made a part of this Sublease. 
Headings are for convenience only and shall not affect the interpretation of
this Sublease.  All references to “dollars” or “$” shall mean the currency of
the United States.

                    6.          Successors and Assigns   This Sublease shall
apply and inure to and bind Sublandlord and Subtenant and their respective
heirs, successors, and assigns, however the agreements and obligations of
Sublandlord stated in this Sublease shall be binding upon Sublandlord and its
successors and assigns only during its and their respective ownership of
Sublandlord’s interest hereunder provided that the assignee of Sublandlord’s
interest hereunder assumes all of Sublandlord’s obligations hereunder. 
Subtenant shall attorn to each of Sublandlord’s successors and assigns.

16



--------------------------------------------------------------------------------


                    7.          Consent of Prime Landlord.

                                  (a)  This Sublease is subject to the consent
of Prime Landlord in accordance with the terms of the Prime Lease and shall have
no effect until Prime Landlord shall have given its consent in the form required
by Prime Landlord and this Sublease is executed by and delivered to both
Sublandlord and Subtenant.  Upon execution and delivery of this Sublease by both
parties, Sublandlord shall seek Prime Landlord’s consent to this Sublease.  In
connection therewith, Subtenant shall furnish all information pertaining to the
Subtenant requested by Prime Landlord pursuant to the terms of the Prime Lease
and reasonably cooperate with Sublandlord in its efforts to obtain written
consent to this Sublease from Prime Landlord.  Sublandlord shall have no
obligation to pay any fee or charge of any nature whatsoever not specifically
required to be paid under the Prime Lease in connection with or as a condition
to obtaining such consent and shall suffer and incur no liability to Subtenant
for its failure to obtain such consent.  Notwithstanding anything in this
Sublease to the contrary, if the consent of Prime Landlord is not received
within thirty (30) days after the execution and delivery hereof, either
Sublandlord or Subtenant shall, until such time as Prime Landlord’s consent
hereto is received, have the right to terminate this Sublease upon notice to the
other, in which event any amounts paid by Subtenant to Sublandlord hereunder
shall be returned to Subtenant, and neither party hereto shall thereafter have
any further obligations to the other in respect of this Sublease.

                                  (b)   Subtenant agrees that in all instances
in which the consent or approval of Sublandlord is required pursuant to the
terms hereof and the consent or approval of Prime Landlord is required under the
Prime Lease for the same act or thing, Subtenant must obtain Sublandlord’s prior
written consent notwithstanding the obtaining of Prime Landlord’s consent, and
Sublandlord (in addition to any other conditions Sublandlord may be allowed to
impose) may condition its approval on the granting by Prime Landlord of its
consent or approval to such act or thing.  Except to the extent otherwise
expressly set forth herein to the contrary, Subtenant agrees that Sublandlord
shall not have any duty or responsibility with respect to obtaining the consent
or approval of Prime Landlord when the same is required under the terms of the
Prime Lease, other than the transmission by Sublandlord to Prime Landlord of
Subtenant’s request for such consent or approval.

                    8.          Authority.   The parties affirm and covenant
that each has the authority to enter into this Sublease, to abide by the terms
hereof, and that the signatories hereto are authorized representatives of their
respective entities to execute and bind such entity to this Sublease.

                    9.          Estoppel Certificates.  Subtenant shall execute
and deliver to Sublandlord, within ten (10) days after request, a certificate
certifying to Sublandlord, Prime Landlord and such other parties as Sublandlord
shall designate all matters reasonably requested by Sublandlord.  Sublandlord
shall execute and deliver to Subtenant, within ten (10) days after request, a
certificate certifying to such parties as Subtenant shall designate all matters
reasonably requested by Subtenant.

                    10.        Other Provisions.  Time is of the essence with
respect to each of Subtenant’s obligations under this Sublease.  Subtenant shall
not record this Sublease or any memorandum or other notice thereof without
Sublandlord’s written consent, which may be withheld in Sublandlord’s sole
discretion.  Breach of this covenant shall constitute an event of default
entitling Sublandlord to all of its remedies under this Sublease.  By reason of
this

17



--------------------------------------------------------------------------------


Sublease, Sublandlord and Subtenant have no relationship other than sublandlord
and subtenant, respectively, and specifically, but without limiting the
foregoing, are not partners in any venture.

                    11.        Waiver of Damages.  Subtenant hereby waives any
claim for monetary damages against Sublandlord which Subtenant may have based
upon any assertion that Sublandlord has unreasonably withheld or unreasonably
delayed any consent or approval requested by Subtenant, and Subtenant agrees
that its sole and exclusive remedy shall be an action or proceeding to enforce
any related provision or for specific performance, injunction or declaratory
judgment.

                    12.        Signage and Directory Listings.  Subtenant shall,
subject to the terms and conditions of the Prime Lease, be entitled (a) to use
the directory listings on the Building directory otherwise available to
Sublandlord with respect to the Premises and (b) to install signs identifying
Subtenant anywhere inside the Building lobbies, elevators and hallways and
inside and on the door of the Premises provided that such signs are permitted by
Prime Landlord and the Prime Lease and are otherwise in compliance with the
applicable provisions of the Prime Lease and the Building rules and regulations.

                    13.        Rules of Construction.  This Section sets forth
certain rules of construction, which shall apply to this Sublease and all
agreements and Exhibits supplemental to this Sublease, unless the context
otherwise requires.  Feminine, masculine or neuter pronouns shall be substituted
for those of another form, and the plural or singular shall be substituted for
the other number, in any place in which the context may require.  The term
“person” includes natural persons as well as corporations, partnerships and
other entities.  The terms “include,” “such as” and the like shall be construed
as if followed by the phrase “without being limited to.”  The terms “herein,”
“hereunder” and the like shall refer to this Sublease as a whole, not to any
particular Section or other part, unless expressly so stated.  The term
“Subtenant” shall include any and all occupants of the Premises after the
Commencement Date.  The terms “consent,” “approval” and the like shall mean
prior written consent and approval.  References to days, months or years shall
refer to calendar days (i.e. Sunday, Monday, etc.), calendar months (i.e.
January, February, March, etc.), or calendar years (i.e. 2001, 2002, etc.)
unless expressly so stated.  The terms “business day,” “work day” and the like
shall mean any day other than Saturday, Sunday or a day observed under the Prime
Lease as a holiday.  Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Prime Lease.  In the event of any conflict
between the terms and conditions of this Sublease and the terms and conditions
of the Prime Lease, the terms and conditions of this Sublease shall control and
prevail.

                    14.        Sublandlord Furniture.  Sublandlord represents
and warrants that it is the owner of certain office furniture and equipment more
particularly described on EXHIBIT D attached hereto (the “FFE”).  Sublandlord
has agreed to license the use of such FFE to Subtenant during the Term hereof as
part of the Base Rent payable hereunder.  Subtenant shall have the obligation
to, at its sole cost and expense, (i) repair and maintain the FFE in good order
and condition, subject to reasonable wear and tear, and (ii) indemnify
Sublandlord for any losses, costs or other expenses arising out of Subtenant’s
use thereof or with respect thereto.  Sublandlord represents and warrants that
the equipment is in good working order.

18



--------------------------------------------------------------------------------


                    15.        Telecommunications Services.  Sublandlord is the
vendee on service contracts for telecommunications lines (i.e. voice, data and
ISP) (collectively the “Telecommunications Services”) as follows:  (i) AT&T in
the approximate amount of between $2,300.00 - $2,400.00 per month; and (ii)
Phone Extra in the approximate amount of $1,461.38 per quarter.  Subtenant shall
pay, as Additional Rent hereunder, to Sublandlord all amounts for the
Telecommunications Services that Sublandlord is required to pay for such
Telecommunications Services through and including the date that Subtenant
surrenders the Premises pursuant to its termination option pursuant to Article I
Section 2, excluding any charges for minimum usage fees and penalties.  In the
event that Subtenant has not exercised its option to terminate this Sublease
pursuant to Article I Section 2, then Subtenant shall have the option to
terminate the Telecommunications Services by giving prior written notice to
Sublandlord on or before September 30, 2002.  If Subtenant does not exercise its
option to terminate the Telecommunications Services pursuant to this Section 15,
then Subtenant shall continue to pay, as Additional Rent hereunder, to
Sublandlord all amounts for the Telecommunications Services that Sublandlord is
required to pay for such Telecommunications Services through the earlier to
occur of (i) the expiration or earlier termination of this Sublease, or (ii) the
expiration or earlier termination of the respective Telecommunications Services
contracts.

                    16.        Supplemental Air-Conditioning.  Subtenant
acknowledges that Sublandlord has installed the System (as defined in Article 42
of the Prime Lease), and that Subtenant shall, during the Term hereof, have all
of the obligations of Sublandlord, as Tenant, under the Prime Lease with respect
thereto.  Sublandlord represents and warrants that the System is in good working
order.  Notwithstanding anything to the contrary contained in this Sublease,
Sublandlord shall pay for any incremental electric charges incurred for the use
of the System together with the cost of any permits, licenses or other
certificates that are required in order to maintain the System.

                    17.        Leased Equipment.  Sublandlord is the lessee of
the following equipment (the “Leased Equipment”) more particularly described on
EXHIBIT E attached hereto:

                                   1.           Copier(s)

                                   Subtenant shall, during the Term hereof or
for such shorter period of the applicable equipment lease agreement, have the
right to use the Leased Equipment, and Subtenant shall pay, as Additional Rent
hereunder, to Sublandlord fifty (50%) percent of the actual amounts that
Sublandlord is required to pay for the use of such Leased Equipment for such
period until the expiration of the current terms of such equipment leases, after
which Subtenant may, at its option, lease its own equipment and cooperate with
Sublandlord to arrange for the return of the Leased Equipment or renew the
respective equipment lease(s) for the Leased Equipment, in which event Subtenant
shall be required to pay for one hundred (100%) percent of the rental payment
and any maintenance or service contracts with respect to such Leased Equipment
that has been renewed (the “Renewed Leased Equipment”).  Notwithstanding the
foregoing to the contrary, Sublandlord shall pay for the cost of any maintenance
or service agreements with respect to such Leased Equipment, except for the
Renewed Leased Equipment.  Subtenant shall have the obligation to, at its sole
cost and expense, (i) repair and maintain the Leased Equipment in good order and
condition, subject to reasonable wear and tear, and (ii) indemnify Sublandlord
for any losses, costs or other expenses arising out of Subtenant’s use

19



--------------------------------------------------------------------------------


thereof or with respect thereto.  Sublandlord agrees to remove all other
equipment from the Premises other than the Leased Equipment and the FFE.

ARTICLE XII.
SECURITY

                    1.          Security.   Upon notice to Subtenant of Prime
Landlord’s consent to this Sublease, Subtenant shall deposit with Sublandlord
either (x) the Security Amount (as defined below), by certified or official bank
check (the “Security Deposit”) or (y) an unconditional, irrevocable letter of
credit in the amount of the Security Amount, substantially in a form attached
hereto as EXHIBIT F (or another form hereafter agreed upon by Sublandlord and
Subtenant) and issued by a bank reasonably satisfactory to Sublandlord (the
“Letter of Credit”), as security for the full and faithful performance by
Subtenant of each and every term, covenant and condition of this Sublease.  As
used herein, the term “Security Amount” shall mean Ninety Thousand Six Hundred
Sixty-Six and 66/100 ($90,666.66) Dollars.  The Letter of Credit shall provide
that it is assignable by Sublandlord without charge and shall either (A) expire
on the date which is 60 days after the scheduled expiration of this Sublease
(the “LC Date”) or (B) be automatically self-renewing until the LC Date.  If any
Letter of Credit is not renewed at least thirty (30) days prior to the
expiration thereof or if Subtenant holds over in the Premises without the
consent of Sublandlord after the expiration or termination of this Sublease,
Sublandlord may draw upon the Letter of Credit and hold the proceeds thereof as
security for the performance of Subtenant’s obligations under this Sublease or
utilize such proceeds as provided herein.  Upon delivery to Sublandlord of a new
Letter of Credit, Sublandlord shall return to Subtenant such proceeds.  If
Sublandlord shall have so drawn upon the Security Deposit or the Letter of
Credit (or the proceeds thereof), Subtenant shall, upon demand, deposit with
Sublandlord a sum equal to the amount so drawn by Sublandlord, or restore the
amount of the Letter of Credit to the Security Amount.  In the event that
Subtenant defaults beyond all applicable notice and cure periods in respect of
any of the terms, provisions, covenants and conditions of this Sublease,
including but not limited to payment of any Base Rent or Additional Rent,
Sublandlord may use, apply or retain the whole or any part of the Security
Deposit so deposited or draw on the Letter of Credit for the payment of any such
Base Rent or Additional Rent in default or for any other sum which Sublandlord
may expend or be required to expend by reason of Subtenant’s default, including
any damages or deficiency in the reletting of the Premises, whether such damage
or deficiency may accrue before or after summary proceedings or other re-entry
by Sublandlord.  In the event Sublandlord uses any portion of the Security
Deposit or Letter of Credit during the Term of this Sublease, Subtenant shall,
within ten (10) days thereafter, deposit with Sublandlord such additional sums,
so that, at all times, Sublandlord is holding an amount equal to the Security
Amount in cash or letter of credit.  In the event that Subtenant shall fully and
faithfully comply with all the terms, provisions, covenants and conditions of
this Sublease, the Letter of Credit or Security Deposit or any balance of the
proceeds thereof, shall be returned to Subtenant within sixty (60) days after
the earlier of (x) the time fixed as the expiration of the herein demised Term
or (y) if Subtenant is not in default under this Sublease and provided Subtenant
has not caused the termination of this Sublease, the earlier termination of this
Sublease.  In the absence of evidence satisfactory to Sublandlord of any
assignment of the right to receive the Security Deposit or Letter of Credit, or
the remaining balance of the proceeds thereof, Sublandlord may

20



--------------------------------------------------------------------------------


return the same to the original Subtenant, regardless of one or more assignments
of the Sublease itself.  If, as of the date of this Sublease, Subtenant has
delivered to Sublandlord a Security Deposit, then Subtenant may, at any time,
substitute for such Security Deposit, a Letter of Credit reasonably acceptable
to Sublandlord, which shall be deemed acceptable if in the form substantially of
Exhibit F, and otherwise meeting the requirements of this Section.  Upon
Sublandlord’s receipt of such acceptable substitute Letter of Credit,
Sublandlord shall return the original Security Deposit to Subtenant. 
Sublandlord agrees that simultaneously with presenting the Letter of Credit
pursuant to this Section, Sublandlord shall present a statement to the issuer
thereof (with a copy thereof given to Subtenant contemporaneously therewith)
executed by a duly authorized representative of Sublandlord stating that a
default has occurred hereunder beyond any applicable grace or cure periods and
is continuing under this Sublease and that Sublandlord is entitled to draw on
the Letter of Credit.

          IN WITNESS WHEREOF, this Sublease has been duly executed by the
parties hereto as of the day and year first above written.

 

SUBLANDLORD:

 

 

 

 

 

 

IGN ENTERTAINMENT, INC. f/k/a SNOWBALL.COM, INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ Craig Abruzzo 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

  Craig Abruzzo  

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

  Director of Business Affairs  

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

INT MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

By

/s/ Christopher Cambell 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

  Christopher Cambell  

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

  President 

 

 

 

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------


EXHIBIT A

THE PREMISES



--------------------------------------------------------------------------------


EXHIBIT B

FORM OF COMMENCEMENT DATE LETTER

August _____, 2002

INT Media Group, Inc.
475 Park Avenue South
New York, NY 10016

RE:

Sublease by and between IGN Entertainment, Inc., as Sublandlord, and INT Media
Group, Inc., as Subtenant, dated July _____, 2002 (the “Sublease”)

Dear Sirs:

            This letter will memorialize our understanding and agreement with
regard to the above-referenced Sublease.  We hereby acknowledge that the
Sublease was conditioned upon obtaining the consent of the Prime Landlord, which
consent was granted on ________________________, 2002.  As such, we hereby agree
as follows:

 

1.       The Commencement Date of the Sublease is _____________________, 2002;
and

 

2.       The Expiration Date of this Sublease is ______________________, 2004.

            Except as modified hereby, all of the other terms and conditions of
the Sublease are hereby ratified and confirmed in all respects.

            If the foregoing accurately reflects your understanding, please
acknowledge same by executing a copy of this letter and returning an originally
executed copy to our office.

 

Very truly yours,

 

 

 

 

 

IGN ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

INT MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 




--------------------------------------------------------------------------------

 

EXHIBIT C

PRIME LEASE



--------------------------------------------------------------------------------


EXHIBIT D

FFE

Herman Miller Aeron Chairs

70

Built-in Cubicles

96

Small Filing Cabinets

55

Chairs

15

Conference Tables

7 (1 Large)

Allard “cinema” Chairs

4

Allard “cinema” Sofas

2

Lounge Chairs

3

Small end tables

3

Bar Stools

4

Coke Machine (empty)

1

Water Fountain (Hot and Cold)

1

Book Shelves

8

Receptionist Desk

1

ARTICLE XIII.Telecom Equipment

Lucent MLX 10DP Phones

72

Lucent MLX 20DP Main Switchboard

1

Legend phone switch

1

Macovoice 200 voice mail system

1

                         1.          Networking Equipment

Cisco 2611 Router

1

Cisco 2924XL Switch

6

Cisco 2912XL Switch

1

 



--------------------------------------------------------------------------------


EXHIBIT E

LEASED EQUIPMENT

Equipment through the Pitney Bowes Company:

          A.   Copier Access (schedule 303) 

                    1.     Model  C600, Serial No. 6090186 copier
                    2.     Model No. C970 sorter for C600
                            $447.07/mo

          B.   Copier/Access:  Acct No 5437066 (schedule 302) Peripheral equip
for C600
                    1.      Model No. 9722   Serial No. 0021160
                             $120.16/mo

Equipment through the AOE RICOH Company:

          A.   Copiers:

 

1.

AFCIO220  Serial No. H2400500900 (NY) Ref No. 000000000120922
Customer No. 352079
$345.79/mo




--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF LETTER OF CREDIT